Name: Commission Regulation (EU) NoÃ 1151/2010 of 8Ã December 2010 implementing Regulation (EC) NoÃ 763/2008 of the European Parliament and of the Council on population and housing censuses, as regards the modalities and structure of the quality reports and the technical format for data transmission Text with EEA relevance
 Type: Regulation
 Subject Matter: information technology and data processing;  construction and town planning;  communications;  European construction;  economic analysis;  demography and population;  technology and technical regulations
 Date Published: nan

 9.12.2010 EN Official Journal of the European Union L 324/1 COMMISSION REGULATION (EU) No 1151/2010 of 8 December 2010 implementing Regulation (EC) No 763/2008 of the European Parliament and of the Council on population and housing censuses, as regards the modalities and structure of the quality reports and the technical format for data transmission (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 763/2008 of the European Parliament and of the Council of 9 July 2008 on population and housing censuses (1), and in particular Articles 5(5) and 6(3) thereof, Whereas: (1) Regulation (EC) No 763/2008 establishes common rules for the decennial provision of comprehensive data on population and housing. (2) In order to assess the quality of the data transmitted to the Commission (Eurostat) by the Member States, it is necessary to define the modalities and structure of the quality reports. (3) In order to ensure the proper transmission of the data and metadata, the technical format should be the same for all Member States. It is therefore necessary to adopt the appropriate technical format to be used for data transmission. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down the modalities and structure of the quality reports to be submitted by Member States on the quality of the data they transmit to the Commission (Eurostat) from their population and housing censuses for the reference year 2011, as well as the technical format for data transmission, to fulfil the requirements of Regulation (EC) No 763/2008. Article 2 Definitions The definitions and technical specifications set out in Regulation (EC) No 763/2008 and Commission Regulations (EC) No 1201/2009 (2) and (EU) No 519/2010 (3) shall apply for the purpose of this Regulation. The following definitions shall also apply: 1. statistical unit means the basic observation unit, namely a natural person, household, family, living quarter, or conventional dwelling; 2. individual enumeration means that information on each statistical unit is obtained so that their characteristics can be recorded separately and cross-classified with other characteristics; 3. simultaneity means that the information obtained in a census refers to the same point in time (reference date); 4. universality within a defined territory means that data are provided for all statistical units within a precisely defined territory. Where statistical units are persons, universality within a defined territory means that data are provided which are based on information for all persons that have their usual residence in the defined territory (total population); 5. availability of small-area data means the availability of data for small geographic areas and for small groups of statistical units; 6. defined periodicity means the capacity to conduct censuses regularly at the beginning of every decade, including the continuity of registers; 7. target population means the set of all statistical units in a defined geographical area at the reference date which qualify for reporting on one or more specified topics. The target population includes each valid statistical unit exactly once; 8. estimated target population means the best available approximation of the target population. The estimated target population consists of the census population plus under-coverage minus over-coverage; 9. census population means the set of statistical units which is factually represented by the census results on one or more specified topics for a specified target population. The data records for the census population are the data records in the data source for the specified target population, including all imputed records and excluding all deleted records. If a data source comprises, as a matter of methodological principle, data records for only a sample of the statistical units in its estimated target population, the census population comprises, in addition to the statistical units in the sample, the complementary set of statistical units; 10. complementary set of statistical units means the set of those statistical units that belong to an estimated target population, but about which the data source contains no data records as a result of an applied sampling methodology; 11. coverage assessment means a study of the difference between a specified target population and its census population; 12. post-enumeration survey means a survey conducted shortly after the enumeration for coverage and content assessment purposes; 13. under-coverage means the set of all statistical units that belong to a specified target population, but are not included in the corresponding census population; 14. over-coverage means the set of all statistical units that are included in a census population used to report on a specified target population without belonging to that target population; 15. record imputation means the assignment of an artificial but plausible data record to exactly one geographical area at the most detailed geographical level for which census data are produced, and the imputation of that data record into a data source; 16. record deletion means the act of deleting or ignoring a data record that is included in a data source used to report on a specified target population, but does not report any valid information on any statistical unit within that target population; 17. item imputation means the insertion of artificial but plausible information into a data record where the data record already exists in a data source but does not contain this information; 18. data source means the set of data records for statistical units and/or events related to statistical units which forms a basis for the production of census data about one or more specified topics for a specified target population; 19. register-based data means data that are in or originate from a register; 20. questionnaire-based data means data that are originally obtained from respondents by the means of a questionnaire in the context of a collection of statistical data which refer to a specified point in time; 21. register means a repository which stores information about statistical units and is directly updated in the course of events affecting the statistical units. 22. record linkage means the process of merging information from different data sources by comparing the records for the individual statistical units and merging the information for each statistical unit where the unit to which the records refer is the same; 23. matching of registers means a record linkage where all matched data sources are contained in registers; 24. data extraction means the process of retrieving census information from information contained in a register and relating to individual statistical units; 25. coding means the process of converting information into codes representing classes within a classification scheme; 26. identifying variable means a variable in the data records in a data source or any list of statistical units which is used  to evaluate whether the data source (or list of statistical units) includes no more than one data record for each statistical unit, and/or  for a record linkage. 27. capturing means the process by which collected data are put into a machine-readable form; 28. record editing means the process of checking and modifying data records to make them plausible while at the same time preserving major parts of these records; 29. generation of a household means the identification of a private household according to the household-dwelling concept as defined in the Annex to Regulation (EC) No 1201/2009 under the topic Household status; 30. generation of a family means the identification of a family based on information on whether the persons live in the same household, but with no or incomplete information on family relationships between persons. The term family is specified as family nucleus in the Annex to Regulation (EC) No 1201/2009 under the topic Family status; 31. unit no-information means the failure to collect any data from a statistical unit that is in the census population; 32. item no-information means the failure to collect data on one or more specified topics for a statistical unit that is in the census population, while data on at least one other topic can be collected for that statistical unit; 33. statistical disclosure control means the methods and processes applied in order to minimise the risk of disclosing information on individual statistical units while releasing as much statistical information as possible; 34. estimation means the calculation of statistics or estimates using a mathematical formula and/or algorithm applied to the available data; 35. coefficient of variation means the standard error (square root of the variance of an estimator) divided by the expected value of the estimator; 36. model assumption error means an error due to assumptions underlying the estimation and containing uncertainty or lack of detail; 37. data structure definition means a set of structural metadata associated with a data set, which includes information about how concepts are associated with the measures, dimensions, and attributes of a hypercube, along with information about the representation of data and related descriptive metadata. Article 3 Metadata and quality reporting 1. Member States shall report to the Commission (Eurostat), by 31 March 2014, the background information specified in Annex I to this Regulation as well as the quality-related data and metadata specified in Annexes II and III to this Regulation, with reference to their population and housing censuses for the reference year 2011 and to the data and metadata transmitted to the Commission (Eurostat) as required by Regulation (EU) No 519/2010. 2. To meet the requirements of paragraph 1, Member States shall make a coverage assessment for their population and housing censuses for the reference year 2011 as well as an assessment of the imputation and deletion of data records. 3. Regulation (EC) No 223/2009 (4) and the Euro SDMX Metadata Structure as defined in Commission Recommendation 2009/498/EC (5) for the production and exchange of reference metadata (including quality) shall apply in the context of this Regulation. Article 4 Data sources Any data source shall be able to contribute information needed to fulfil the requirements of Regulation (EC) No 763/2008, in particular to  meet the essential features as listed in Article 2(i) of Regulation (EC) No 763/2008 and defined in Article 2 (2) to (6),  represent the target population,  respect the relevant technical specifications laid down in Regulation (EC) No 1201/2009, and  contribute to the provision of data for the programme of statistical data set out in Regulation (EU) No 519/2010. Article 5 Access to relevant information At the request of the Commission (Eurostat), Member States shall provide the Commission (Eurostat) with access to any information relevant to the assessment of the quality of the transmitted data and metadata as required by Regulation (EU) No 519/2010, excluding the transmission to and storage at the Commission of any microdata and confidential data. Article 6 Technical format for data transmission The technical format to be used for the transmission of data and metadata for the reference year 2011 shall be the Statistical Data and Metadata eXchange (SDMX) format. Member States shall transmit the required data conforming to the data structure definitions and related technical specifications provided by the Commission (Eurostat). Member States shall store until 1 January 2025 the required data and metadata for any later transmission requested by the Commission (Eurostat). Article 7 Entry into force This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 218, 13.8.2008, p. 14. (2) OJ L 329, 15.12.2009, p. 29. (3) OJ L 151, 17.6.2010, p. 1. (4) OJ L 87, 31.3.2009, p. 164. (5) OJ L 168, 30.6.2009, p. 50. ANNEX I Background information The structure of the background information to the population and housing censuses conducted in the Member States for the reference year 2011 comprises the following sections: 1. OVERVIEW 1.1. Legal background 1.2. Bodies responsible 1.3. References to other relevant documentation (e.g. national quality reports) (optional) 2. DATA SOURCES (1) 2.1. Classification of the data sources according to Article 4(1) of Regulation (EC) No 763/2008 2.2. List of the data sources used for the 2011 census (2) 2.3. Matrix Data sources x Topics 2.4. Extent to which the data sources meet the essential features (Article 4(4) of Regulation (EC) No 763/2008) 2.4.1. Individual enumeration 2.4.2. Simultaneity 2.4.3. Universality within the defined territory 2.4.4. Availability of small-area data 2.4.5. Defined periodicity 3. CENSUS LIFECYCLE 3.1. Reference date according to Article 5(1) of Regulation (EC) No 763/2008 3.2. Preparation and execution of data collection 3.2.1. Questionnaire-based data 3.2.1.1. Design and testing of questionnaires (including copies of all final questionnaires) 3.2.1.2. Preparation of any address lists, preparation of the field work, mapping, publicity 3.2.1.3. Data collection (including field work) 3.2.2. Register-based data 3.2.2.1. Creation of new registers from the year 2001 onwards (where applicable) 3.2.2.2. Re-design of existing registers from the year 2001 onwards (including changes in the contents of registers, adaptation of the census population, adaptation of definitions and/or technical specifications) (where applicable) 3.2.2.3. Maintenance of the registers (for each register used for the 2011 census), including  content of the register (registered statistical units and information on the statistical units, any record editing and/or item imputation in the register)  administrative responsibilities  legal obligation to register information, incentives for providing truthful information or possible reasons for providing false information  delays in reporting, in particular legal/official delays, data registration delays, late reporting  evaluation of and clearance for non-registration, non-deregistration, multiple registration  any major register revision that affects the 2011 census data, periodicity of register revisions  stability (comparability of information on the registered population over time) (optional)  usage, including statistical usage of the register other than for the census and usage of the register other than for statistical purposes (e.g. administrative purposes) 3.2.2.4. Matching of registers (including identifying variable(s) used for record linkage) 3.2.2.5. Data extraction 3.3. Processing and evaluation 3.3.1. Data processing (including capturing, coding, identifying variable(s), record editing, record imputation, record deletion, estimation, record linkage including identifying variable(s) used for the record linkage, generation of households and families) 3.3.2. Quality and coverage assessment, post-enumeration survey(s) (where applicable), final data validation 3.4. Dissemination (dissemination channels, assurance of statistical confidentiality including statistical disclosure control) 3.5. Measures to ensure cost effectiveness (1) The reporting for section 2 must be comprehensive and free of overlaps in the sense that it is possible to allocate each topic to exactly one data source. (2) For data sources that result from a record linkage, the list comprises information on the new data source and on all original data sources from which the new data source has been derived. ANNEX II Quality-related data and metadata The quality-related data and metadata about the data sources and topics comprise the items listed below. 1. RELEVANCE 1.1. Adequacy of data sources Member States have to report on the adequacy of the data sources, in particular on the impact of any major deviation from the essential features of population and housing censuses and/or from the required definitions and concepts where this seriously impairs the adequate usage of the transmitted data. 1.2. Completeness The following data have to be provided for  all geographical areas at the following levels: national level, NUTS 1, NUTS 2,  all hypercubes (1) and all primary marginal distributions (1): (1) number of all special cell values not available (2) number of special cell values not available flagged as unreliable (3) number of special cell values not available flagged as confidential (4) number of numerical cell values flagged as unreliable 2. ACCURACY The following information:  has to be provided for each data source (section 2.1.) and each topic (section 2.2.), referring to person counts (2) and  may be provided for data sources (section 2.1.) and topics (section 2.2.), referring to counts of statistical units other than persons (optional) 2.1. Data sources (3) The data as required under point 2.1.1. have to be provided for all geographical areas at the following levels: national level, NUTS 1, NUTS 2. The explanatory metadata as required under point 2.1.2. have to be provided for the national level. 2.1.1. Data (1) Census population: absolute value and percentage of the estimated target population; (2) Estimated target population (4): absolute value; (3) Under-coverage (estimated): absolute value and percentage of the census population; (4) Over-coverage (estimated): absolute value and percentage of the census population; (5) Number of all record imputations (5): absolute value and percentage of the census population; (6) Number of all record deletions (6): absolute value and percentage of the census population; (7) Additionally, for samples: complementary set of statistical units (7): absolute value; (8) Number of non-imputed records in the data source for statistical units belonging to the target population: absolute value (8), percentage of the census population (8), percentage of the estimated target population (9), and percentage of all non-imputed records in the data source (before any record deletion) (10); (9) additionally, for questionnaire-based data in the data source: (11) unit no-information (before record imputation): absolute value and percentage of the census population. 2.1.2. Explanatory metadata The explanatory metadata contain descriptions of  the operation to assess under-coverage and over-coverage, including information on the quality of the estimates for under- and over-coverage,  any method used to impute or delete records for statistical units,  any method applied to weigh data records for statistical units,  additionally for questionnaire-based data in the data source: (11) any measures to identify and limit unit no-information or other measures to correct errors during the collection of data. 2.2. Topics The data required under point 2.2.1. have to be provided for all geographical areas at the following levels: national level, NUTS 1, NUTS 2. The explanatory metadata required under point 2.2.2. has to be provided for the national level. 2.2.1. Data (1) Census population (12): absolute value; (2) Number of data records (13) that contain information on the topic: non-weighted (14) absolute value, non-weighted (14) percentage of the census population; (3) Number of imputed data records (13), (15) that contain information on the topic: non-weighted (14) absolute value, non-weighted (14) percentage of the census population; (4) Item imputation (13) (15) for the topic: non-weighted (14) absolute value, non-weighted (14) percentage of the census population; (5) Item no-information (13) (before item-imputation) for the topic: non-weighted (14) absolute value, non-weighted (14) percentage of the census population; (6) Number of non-imputed observations on the topic: (13), (16) non-weighted (14) absolute value, non-weighted (14) percentage of the census population; (7) Transmitted data (17) for the hypercube set out in the table in Annex III for the topic in question (18): absolute value, percentage of the census population; (8) Number of non-imputed data records (13) that contain non-imputed information on the topic broken down according to the hypercube set out in the table in Annex III for the topic in question (18): non-weighted (14) absolute value, non-weighted (14) percentage of the census population; (9) Additionally, for topics about which information has been collected by means of a sample: coefficient of variation (19) for the cells in the hypercube set out in Annex III for the topic in question (18). 2.2.2. Explanatory metadata The explanatory metadata contain descriptions of the method used to treat item non-response for the topic in question. For topics about which information has been collected by means of a sample, the metadata also contain descriptions of  the sampling design,  possible biases in the estimation due to model assumption errors,  formulae and algorithms used to calculate the standard error. 3. TIMELINESS AND PUNCTUALITY The following information has to be provided for the national level: (1) Calendar date(s) of the transmission of data to the Commission (Eurostat), broken down by hypercubes (1); (2) Calendar date(s) of major revision(s) of the transmitted data, broken down by hypercubes (1); (3) Calendar date(s) of transmission of the metadata (20). In the case of major revisions on 1 April 2014 or after, Member States have to report the respective calendar date(s) separately to the Commission (Eurostat) within one week after each major revision. 4. ACCESSIBILITY AND CLARITY (OPTIONAL) Member States may report on the conditions for access to the data and metadata they make available from their 2011 censuses of population and housing, including on those relating to media, support, documentation, pricing policies, and/or any restrictions. 5. COMPARABILITY For each topic, Member States have to report on any definition or practice in the Member State which could impair the EU-wide comparability of the data. 6. COHERENCE For each topic referring to person counts (2), Member States have to provide the average absolute deviation (21) for the cell values in the hypercubes set out in Annex III (18). (1) As listed in Annex I to Regulation (EU) No 519/2010. (2) Topics, or data sources for topics, for which the total shown in the table in Annex III is the total population. (3) The reporting on the data sources must be comprehensive and free of overlaps in the sense that it is possible to allocate each topic to exactly one data source about which information is provided in this section. If a record linkage has led to the creation of a new data source, Member States have to evaluate the new data source rather than the original data sources from which the new data source has been derived. (4) ((1) + (3)  (4)), referring to the data in point 2.1.1. of this Annex, given in absolute values. (5) Any record imputation increases the size of the census population. In a data source resulting from a record linkage, only the records that have been imputed into any of the original data sources, thereby increasing the size of the census population, have to be counted as imputed records in the new data source. If a data record is weighted in the process of generating the required statistical output for the target population with a weight worig bigger than 1, it has to be counted as an imputed record with the weight wimputed = worig  1. The reference hypercube for the weights worig is the one listed below the table in Annex III for the statistical units on which the data source reports. (6) Any record deletion decreases the size of the census population. In a data source resulting from a record linkage, only the records that have been deleted in any of the original data sources, thereby decreasing the size of the census population, have to be counted as deleted records in the new data source. If a data record is weighted in the process of generating the required statistical output for the target population with a weight worig smaller than 1, it has to be counted as a deleted record with wdeleted = 1  worig. The reference hypercube for the weights worig is the one listed below the table in Annex III for the statistical units on which the data source reports. (7) If a data source comprises, as a matter of methodological principle, data records for only a sample of the statistical units in its estimated target population, the size of the complementary set of statistical units is calculated according to the sampling design. (8) ((1)  (4)  (5)  (7)), referring to the data in point 2.1.1. of this Annex, given in absolute values, respectively 100 * ((1)  (4)  (5)  (7)) / (1). (9) 100 * ((1)  (4)  (5)  (7)) / ((1) + (3)  (4)), referring to the data in point 2.1.1. of this Annex. (10) 100 * ((1)  (4)  (5)  (7)) / ((1)  (5) + (6)  (7)), referring to the data in point 2.1.1. of this Annex. (11) In a data source resulting from a record linkage of more than one questionnaire-based data sources, the information has to be provided for each original questionnaire-based data source. (12) As identified under point 2.1.1. (1) of this Annex for the data source from which census information on the topic is derived for the target population. (13) For the census population in the data source from which census information on the topic is derived. (14) If the data records are weighted in the process of generating the required statistical output for the topic in question, weighted means that these weights are be applied to the data records for the count, non-weighted means that these weights are not be applied to the data records for the count. The reference hypercubes for the weights are those listed for the topics in the table in Annex III. (15) An item imputation has no effect on the size of the census population. For a topic belonging to a data source resulting from a record linkage, any record that contains information on that topic as a result of a record imputation into any of the original data sources is counted as a record imputation if the imputation increases the size of the census population, and as an item imputation for that topic if the imputation does not increase the size of the census population. (16) ((2)  (3)  (4)), referring to the data in section 2.2.1. of this Annex. (17) The data transmitted on the basis of Regulation (EU) No 519/2010 in the hypercube listed for the respective topic in the table in Annex III. (18) The geographical area for which the information has to be provided is indicated in the table in Annex III. (19) Where a numerical cell value is smaller than 26, the coefficient of variation can be replaced by the special value not available. (20) As listed in Annex II to Regulation (EU) No 519/2010. (21) The arithmetic average of the absolute (positive) value of the difference between the numerical cell value and its arithmetic average, with the arithmetic averages being calculated for all hypercubes (as listed in Annex I to Regulation (EU) No 519/2010) in which the respective hypercube as set out in Annex III is contained. ANNEX III Cross-tabulations for the quality assessment For the hypercubes set out below, the following data have to be provided:  all topics as required by Annex II, points 2.2.1. (7) and (8),  the topics about which information has been collected by means of a sample, as required by Annex II, point 2.2.1. (9), and  the coherence between the hypercubes (1) as required by Annex II, point 6. Topic(s) No. of reference hypercube (2), (3) Cross-tabulations for the quality assessment Total Breakdowns (4) Sex, Age 42 Total population GEO.L. SEX. AGE.H. Current activity status 18 Total population GEO.L. SEX. AGE.M. CAS.L. Location of place of work 22 Total population LPW.L. SEX. AGE.M. Locality 4 Total population GEO.L. SEX. AGE.M. LOC. Legal marital status 18 Total population GEO.L. SEX. AGE.M. LMS. Occupation 13 Total population GEO.L. SEX. AGE.M. OCC. Industry 14 Total population GEO.L. SEX. AGE.M. IND.H. Status in employment 12 Total population GEO.L. SEX. AGE.M. SIE. Educational attainment 14 Total population GEO.L. SEX. AGE.M. EDU. Country / place of birth 45 26 Total population GEO.L. SEX. AGE.M. POB.M. GEO.N. SEX. AGE.M. POB.H. Country of citizenship 45 27 Total population GEO.L. SEX. AGE.M. COC.M. GEO.N. SEX. AGE.M. COC.H. Year of arrival in the country 25 Total population GEO.L. SEX. AGE.M. YAE.L. Place of usual residence one year prior to the census 17 Total population GEO.L. SEX. AGE.M. ROY. Household status 1 Total population GEO.L. SEX. AGE.M. HST.H. Family status 6 Total population GEO.L. SEX. AGE.M. FST.H. Type of family nucleus, Size of family nucleus (optional) 52 Number of all families GEO.L. TFN.H. SFN.H. Type of private household, Size of private household (optional) 5 Number of all private households GEO.L. TPH.H. SPH.H. Tenure status of household (optional) 5 Number of all private households GEO.L. TSH. SPH.H. Housing arrangement 38 Total population GEO.L. SEX. AGE.M. HAR.L. Type of living quarters (optional) 59 Number of all living quarters GEO.L. TLQ. Occupancy status of conventional dwellings (optional) 53 Number of all conventional dwellings GEO.L. OCS. Type of ownership (optional) 41 Number of all occupied conventional dwellings GEO.L. OWS. Number of occupants, Useful floor space and/or number of rooms of housing unit (optional) 41 Number of all occupied conventional dwellings GEO.L. NOC.H. (UFS. or NOR.) Number of occupants, Density standard (optional) 41 Number of all occupied conventional dwellings GEO.L. NOC.H. (DFS. or DRM.) Water supply system (optional) 41 Number of all occupied conventional dwellings GEO.L. WSS. Toilet facilities (optional) 41 Number of all occupied conventional dwellings GEO.L. TOI. Bathing facilities (optional) 41 Number of all occupied conventional dwellings GEO.L. BAT. Type of heating (optional) 41 Number of all occupied conventional dwellings GEO.L. TOH. Dwellings by type of building (optional) 53 Number of all conventional dwellings GEO.L. TOB. Dwellings by period of construction (optional) 53 Number of all conventional dwellings GEO.L. POC. The reference hypercubes (5) for the weights worig mentioned under Annex II, points 2.1.1. (5) and (6) are:  hypercube (5) No 42 for natural persons (6);  hypercube (5) No 52 for families (6);  hypercube (5) No 5 for private households (6);  hypercube (5) No 59 for living quarters (6);  hypercube (5) No 53 for conventional dwellings (6). (1) As listed in Annex I to Regulation (EU) No 519/2010. (2) As listed in Annex I to Regulation (EU) No 519/2010. (3) For topics where data records are weighted in the process of generating the required statistical output, the weights used for the reference hypercube below provide the basis for the quality-related data as required by Annex II, points 2.2.1. (7), (8) and (9). (4) The code identifies the breakdown as specified under this code in the Annex to Regulation (EC) No 1201/2009. (5) As listed in Annex I to Regulation (EU) No 519/2010. (6) Statistical units on which the data source reports.